Exhibit 99.1 BIMINI CAPITAL MANGEMENT ANNOUNCES FIRST QUARTER 2013 RESULTS VERO BEACH, Fla. (May 13, 2013) – Bimini Capital Management, Inc. (OTCBB:BMNM), a real estate investment trust ("REIT"), today announced results of operations for the three month period ended March 31, 2013.Discussions related to the “Company”, refer to the consolidated entity, including Bimini Capital, our wholly-owned subsidiaries, and our consolidated variable interest entity (“VIE”).References to “Bimini Capital,” the “Parent”, and the “registrant” refer to Bimini Capital Management, Inc. as a separate entity. First Quarter 2013 Highlights · Net loss of $2.8 million attributed to Bimini Capital, or $0.26 per common share. · Book value per share of $0.10 · MBS portfolio remains 100% invested in agency MBS · Completed intitial public offering of Orchid Island Capital, Inc., raising $35.4 million · Company to discuss results on Wednesday, May 15, 2013, at 10:00 AM ET Orchid Island Capital On February 20, 2013, Orchid Island Capital, Inc. (“Orchid”) completed an initial public offering (“IPO”), selling 2,360,000 shares of its common stock for proceeds of $35.4 million.The Company acted as sponsor to Orchid by agreeing to fund all underwriting, legal and other costs of the offering. Through March 31, 2013, the Company incurred costs of approximately $3.2 million related to this offering.Upon closing of the offering, Bimini owned approximately 29.38% of Orchid’s outstanding common stock. At the closing of the offering, Orchid entered into a management agreement with Bimini Advisors, LLC (“Bimini Advisors”), a wholly-owned subsidiary of Bimini, which provides for an initial term through February 20, 2016 with automatic one-year extension options and is subject to certain termination rights.Under the terms of the management agreement, Bimini Advisors will be responsible for administering the business activities and day-to-day operations of Orchid.Bimini Advisors will receive a monthly management fee in the amount of: · 1/12 of 1.5% of the first $250,000,000 of Orchid’s equity, as defined in the management agreement; · 1/12 of 1.25% of Orchid’s equity that is greater than $250,000,000 and less than or equal to $500,000,000; and · 1/12 of 1.00% of Orchid’s equity that is greater than $500,000,000. Orchid is obligated to reimburse the Company for any direct expenses incurred on its behalf.In addition, once Orchid’s equity equals $100,000,000, Bimini Capital will begin allocating to Orchid its pro rata portion of certain overhead costs, as defined in the management agreement, which will also be reimbursed to the Company. Subsequent to Orchid’s IPO and as of March 31, 2013, management has concluded Orchid is a VIE because Orchid’s equity holders lack the ability through voting rights to make decisions about the activities that have a significant effect on the success of Orchid.Management has also concluded that Bimini Capital is the primary beneficiary of Orchid because, under the management agreement between Bimini Advisors and Orchid, Bimini Capital has the power to direct the activities of Orchid that most significantly impact its economic performance.As a result, subsequent to Orchid’s IPO and through March 31, 2013, the Company has continued to consolidate Orchid in its Consolidated Financial Statements even though, as of March 31, 2013, Bimini owns 29.38% of the outstanding common shares of Orchid. The noncontrolling interests reported in the Company’s Consolidated Financial Statements represent the portion of equity ownership in Orchid held by stockholders other than Bimini Capital.Noncontrolling interests is presented in the equity section of the balance sheet, separate from equity attributed to Bimini Capital.Net income of Orchid is allocated between the noncontrolling interests and to Bimini Capital in proportion to their relative ownership interests in Orchid. The consolidation of Orchid’s assets and liabilities with those of Bimini Capital and its wholly owned subsidiaries gives the appearance of a much larger organization. However, the assets recognized as a result of consolidating Orchid do not represent additional assets that could be used to satisfy claims against Bimini Capital’s assets, nor do they represent amounts that are available to be distributed to Bimini Capital’s stockholders. Conversely, liabilities recognized as a result of consolidating Orchid do not represent additional claims on Bimini Capital’s assets; rather, they represent claims against the assets of Orchid.In addition to the presentation of the Company’s consolidated portfolio activities in this section, we have also provided additional discussion related to the portfolio activities of Bimini Capital on its own.We believe that this “Parent-Only” information along with the consolidated presentation provides useful information to the reader about all of the activities attributable to the shareholders of Bimini Capital. Details of First Quarter 2013 Results of Operations Selected unaudited consolidated and Parent-Only results for the three month period ended March 31, 2013 are presented in the table below. (in thousands) Consolidated Parent-Only Net loss $ ) $ ) Net portfolio interest income (loss) ) Net loss on mortgage-backed securities ) ) Audit legal and other professional fees Compensation and related benefits Other operating, general and administrative expenses Gainson retained interests in securitizations - Capital Allocation and Return on Invested Capital The Company allocates capital to two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”), and the structured MBS portfolio, consisting of interest-only (“IO”) and inverse interest-only (“IIO”) securities.The PT MBS sub-portfolio is encumbered under repurchase agreement funding, while the structured MBS sub-portfolio is not.As a result of being encumbered, the PT MBS sub-portfolio requires the Company to maintain cash balances to meet price and/or prepayment related margin calls from lenders. -MORE- The tables below detail the changes to the respective sub-portfolios during the quarter for both the Consolidated Company and Parent-Only. Portfolio Activity for the Quarter (Consolidated) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - December 31, 2012 $ Securities Purchased - Securities Sold ) - - - ) Gain on Sale - - - Return on Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark to Market Gains (Losses) ) ) Market Value - March 31, 2013 $ Portfolio Activity for the Quarter (Parent-Only) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - December 31, 2012 $ Securities Purchased - - - Securities Sold ) - - - ) Loss on Sale ) - - - ) Return on Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark to Market Gains (Losses) Market Value - March 31, 2013 $ The tables below present the allocation of capital between the respective portfolios at March 31, 2013 and December 31, 2012, and the return on invested capital for each sub-portfolio for the three month period ended March 31, 2013.Capital Allocation is defined as the sum of the market value of securities held, less associated repurchase agreement borrowings, plus cash and cash equivalents and restricted cash associated with repurchase agreements. Capital allocated to non-portfolio assets is not included in the calculation. On a consolidated basis, the return on invested capital in the PT MBS and structured MBS portfolios was approximately 1.4% and 1.8%, respectively, for the quarter.The combined portfolio generated a return on invested capital of approximately 1.5%. -MORE- For Parent-Only, the return on invested capital in the PT MBS and structured MBS portfolios was approximately (2.9)% and (5.5)%, respectively, for the quarter.The combined portfolio generated a return on invested capital of approximately (3.9)%. Capital Allocation (Consolidated) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total March 31, 2013 Market Value $ Cash equivalents and restricted cash* - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % December 31, 2012 Market Value $ Cash equivalents and restricted cash* - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % *Amount excludes restricted cash of $105,331 and $164,445 at March 31, 2013 and December 31, 2012 related to trust preferred debt funding hedges. Capital Allocation (Parent-Only) Structured Security Portfolio Pass-Through Interest Only Inverse Interest Portfolio Securities Only Securities Sub-total Total March 31, 2013 Market Value $ Cash equivalents and restricted cash* - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % December 31, 2012 Market Value $ Cash equivalents and restricted cash* - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % *Amount excludes restricted cash of $105,331 and $164,445 at March 31, 2013 and December 31, 2012 related to trust preferred debt funding hedges. -MORE- Returns for the Quarter (Consolidated) Income / (loss) (net of repo cost) $ Realized and unrealized gains / (losses) Hedge losses** n/a n/a n/a $ Return on Invested Capital for the Quarter 1.4% 10.6% (8.5)% 1.8% 1.5% Returns for the Quarter (Parent-Only) Income / (loss) (net of repo cost) $ Realized and unrealized gains / (losses) Hedge gains** n/a n/a n/a $ Return on Invested Capital for the Quarter (2.9)% 2.4% (16.9)% (5.5)% (3.9)% ** Excludes gains of $5,738 associated with trust preferred funding hedges. Prepayments For the quarter, the Company received $10.1 million in scheduled and unscheduled principal repayments and prepayments, which equated to a constant prepayment rate (“CPR”) of approximately 23.9% for the first quarter of 2013.The Parent received $4.0 million in scheduled and unscheduled principal repayments and prepayments, which equated to a CPR of approximately 28.80% for the first quarter of 2013.Prepayment rates on the two MBS sub-portfolios were as follows: (in CPR) Consolidated Parent-Only PT Structured PT Structured MBS Sub- MBS Sub- Total MBS Sub- MBS Sub- Total Three Months Ended, Portfolio Portfolio Portfolio Portfolio Portfolio Portfolio March 31, 2013 December 31, 2012 September 30, 2012 June 30, 2012 March 31, 2012 -MORE- Portfolio (Consolidated) The following tables summarize the consolidated MBS portfolio as of March 31, 2013 and December 31, 2012: (in thousands) Weighted Weighted Percentage Average Average Weighted Weighted of Weighted Maturity Coupon Average Average Fair Entire Average in Longest Reset in Lifetime Periodic Asset Category Value Portfolio Coupon Months Maturity Months Cap Cap March 31, 2013 Adjustable Rate MBS $ 4.5% 3.33% 1-Sep-35 9.76% 2.00% Fixed Rate MBS 56.9% 3.26% 1-Mar-43 NA NA NA Hybrid Adjustable Rate MBS 32.0% 2.66% 1-Feb-43 7.66% 1.99% Total Mortgage-backed Pass-through 93.4% 3.06% 1-Mar-43 7.92% 1.99% Interest-Only Securities 5.8% 3.95% 25-Dec-42 NA NA NA Inverse Interest-Only Securities 0.8% 6.12% 25-Nov-40 NA 6.32% NA Total Structured MBS 6.6% 4.23% 25-Dec-42 NA NA NA Total Mortgage Assets $ 100.0% 3.13% 1-Mar-43 NA NA 1.99% December 31, 2012 Adjustable Rate MBS $ 12.4% 3.27% 1-Sep-35 9.73% 2.00% Fixed Rate MBS 29.6% 3.21% 1-Dec-40 NA NA NA Hybrid Adjustable Rate MBS 52.2% 2.75% 1-Nov-42 7.75% 1.98% Total Mortgage-backed Pass-through 94.2% 2.96% 1-Nov-42 8.13% 1.98% Interest-Only Securities 3.1% 3.79% 25-Dec-39 NA NA NA Inverse Interest-Only Securities 2.7% 6.10% 25-Nov-40 NA 6.31% NA Total Structured MBS 5.8% 4.86% 25-Nov-40 NA NA NA Total Mortgage Assets $ 100.0% 3.07% 1-Nov-42 NA NA NA (in thousands) March 31, 2013 December 31, 2012 Percentage of Percentage of Agency Fair Value Entire Portfolio Fair Value Entire Portfolio Fannie Mae $ % $ % Freddie Mac % % Ginnie Mae % % Total Portfolio $ % $ % Entire Portfolio March 31, 2013 December 31, 2012 Weighted Average Pass Through Purchase Price $ $ Weighted Average Structured Purchase Price $ $ Weighted Average Pass Through Current Price $ $ Weighted Average Structured Current Price $ $ Effective Duration (1) (1) Effective duration of2.532 indicates that an interest rate increase of 1.0% would be expected to cause a 2.532% decrease in the value of the MBS in the Company’s investment portfolio at March 31, 2013.An effective duration of0.703 indicates that an interest rate increase of 1.0% would be expected to cause a 0.703% decrease in the value of the MBS in the Company’s investment portfolio at December 31, 2012. These figures include the structured securities in the portfolio but not the effect of the Company’s funding cost hedges. Portfolio (Parent-Only) The following tables summarize the Parent-Only MBS portfolio as of March 31, 2013 and December 31, 2012: (in thousands) Weighted Weighted Percentage Average Average Weighted Weighted of Weighted Maturity Coupon Average Average Fair Entire Average in Longest Reset in Lifetime Periodic Asset Category Value Portfolio Coupon Months Maturity Months Cap Cap March 31, 2013 Adjustable Rate MBS $ 26.7% 2.86% 1-Aug-35 9.61% 2.00% Fixed Rate MBS 27.8% 3.05% 1-Feb-28 NA NA NA Hybrid Adjustable Rate MBS 38.4% 2.96% 1-Sep-42 7.96% 1.94% Total Mortgage-backed Pass-through 92.8% 2.96% 1-Sep-42 8.63% 1.97% Interest-Only Securities 4.8% 4.03% 25-Dec-39 NA NA NA Inverse Interest-Only Securities 2.4% 6.06% 25-Nov-40 NA 6.27% NA Total Structured MBS 7.2% 4.71% 25-Nov-40 NA NA NA Total Mortgage Assets $ 100.0% 3.08% 1-Sep-42 NA NA 1.97% December 31, 2012 Adjustable Rate MBS $ 27.1% 2.86% 1-Aug-35 9.59% 2.00% Fixed Rate MBS 11.9% 3.00% 1-Apr-27 NA NA NA Hybrid Adjustable Rate MBS 53.4% 2.86% 1-Sep-42 7.86% 1.94% Total Mortgage-backed Pass-through 92.5% 2.88% 1-Sep-42 8.44% 1.96% Interest-Only Securities 4.5% 4.11% 25-Dec-39 NA NA NA Inverse Interest-Only Securities 3.1% 6.06% 25-Nov-40 NA 6.27% NA Total Structured MBS 7.5% 4.91% 25-Nov-40 NA NA NA Total Mortgage Assets $ 100.0% 3.03% 1-Sep-42 NA NA NA (in thousands) March 31, 2013 December 31, 2012 Percentage of Percentage of Agency Fair Value Entire Portfolio Fair Value Entire Portfolio Fannie Mae $ % $ % Freddie Mac % % Ginnie Mae % % Total Portfolio $ % $ % Entire Portfolio March 31, 2013 December 31, 2012 Weighted Average Pass Through Purchase Price $ $ Weighted Average Structured Purchase Price $ $ Weighted Average Pass Through Current Price $ $ Weighted Average Structured Current Price $ $ Effective Duration (1) ) ) (1) Effective duration of -0.573 indicates that an interest rate increase of 1.0% would be expected to cause a 0.573% increase in the value of the MBS in the Parent’s investment portfolio at March 31, 2013.An effective duration of -0.404 indicates that an interest rate increase of 1.0% would be expected to cause a 0.404% increase in the value of the MBS in the Parent’s investment portfolio at December 31, 2012. These figures include the structured securities in the portfolio but not the effect of the Parent’s funding cost hedges. Financing, Leverage and Liquidity As of March 31, 2013, the Company had outstanding repurchase obligations of approximately $355.2 million with a net weighted average borrowing rate of 0.42%.These agreements were collateralized by MBS with a fair value, including accrued interest, of approximately $375.2 million.The Company’s leverage ratio at March 31, 2013 was 10.7 to 1. At March 31, 2013, the Company’s liquidity was approximately $34.8 million, consisting of unpledged MBS and cash and cash equivalents. As of March 31, 2013, the Parent had outstanding repurchase obligations of approximately $38.8 million with a net weighted average borrowing rate of 0.42%.These agreements were collateralized by MBS with a fair value, including accrued interest, of approximately $41.0 million.At March 31, 2013, the Parent’s liquidity was approximately $5.0 million, consisting of unpledged MBS and cash and cash equivalents. Below is a listing of outstanding borrowings under repurchase obligations at March 31, 2013. (in thousands) Repurchase Agreement Obligations (Consolidated) Weighted Total Average Outstanding % of Amount Maturity Counterparty Balances Total at Risk(1) (in Days) Citigroup Global Markets, Inc. $ % $ 18 Suntrust Robinson Humphrey, Inc. % 15 The PrinceRidge Group, LLC % 21 CRT Capital Group, LLC % 2 Cantor Fitzgerald & Co. % 5 Pierpont Securities, LLC % 67 South Street Securities, LLC % 6 Mizuho Securities USA, Inc. % 4 KGS - Alpha Capital Markets, L.P. % 1 $ % $ 16 (in thousands) Repurchase Agreement Obligations (Parent-Only) Weighted Total Average Outstanding % of Amount Maturity Counterparty Balances Total at Risk(1) (in Days) Suntrust Robinson Humphrey, Inc. $ % $ 5 The PrinceRidge Group, LLC % 15 Pierpont Securities, LLC % 24 $ % $ 12 Equal to the fair value of securities sold plus accrued interest receivable, minus the sum of repurchase agreement liabilities and accrued interest payable. -MORE- Hedging In connection with its interest rate risk management strategy, the Company economically hedges a portion of its interest rate risk by entering into derivative financial instrument contracts.The Company has not elected hedging treatment under GAAP, and as such all gains or losses on these instruments are reflected in earnings for all periods presented.The tables below present information related to outstanding Eurodollar futures positions at March 31, 2013. (in thousands) Eurodollar Futures Positions (Consolidated) Repurchase Agreement Funding Hedges Junior Subordinated Debt Funding Hedges Weighted Average Weighted Average Average Contract Average Contract LIBOR Notional Open LIBOR Notional Open Expiration Year Rate Amount Equity(1) Rate Amount Equity(1) % $ $ ) % $ $ ) % 14 % ) % ) % ) % ) % ) % ) - - - % $ ) % $ ) (in thousands) Eurodollar Futures Positions (Parent-Only) Repurchase Agreement Funding Hedges Junior Subordinated Debt Funding Hedges Weighted Average Weighted Average Average Contract Average Contract LIBOR Notional Open LIBOR Notional Open Expiration Year Rate Amount Equity(1) Rate Amount Equity(1) % $ $ ) % $ $ ) - - - % ) - - - % ) - - - % ) % $ ) % $ ) Open equity represents the cumulative gains / (losses) recorded on open futures positions. Dividends During the three months ended March 31, 2013, the Company made no dividend distributions.All distributions are made at the discretion of the Company’s Board of Directors and will depend on the Company’s results of operations, financial conditions, maintenance of REIT status, availability of net operating losses and other factors that may be deemed relevant.In August 2011, the Company announced that it would suspend its quarterly dividend and no distributions have been made since.The Company continues to evaluate its dividend payment policy.However, as more fully described below, due to net operating losses incurred in prior periods, the Company is unlikely to declare and pay dividends to stockholders until such net operating losses have been consumed. -MORE- REIT Taxable Income and Net Operating Losses REIT taxable income/(loss) is a term that describes the Company's operating results calculated in accordance with rules and regulations promulgated pursuant to the Internal Revenue Code. The Company's REIT taxable income/(loss) is computed differently from net income or loss as computed in accordance with generally accepted accounting principles (GAAP) as reported in the Company's consolidated financial statements. Depending on the number and size of the various items or transactions being accounted for differently, the differences between REIT taxable income or loss and GAAP net income or loss can be substantial and each item can affect several reporting periods. Generally, these items are timing or temporary differences between years; for example, an item that may be a deduction for GAAP net income/loss in the current year may not be a deduction for REIT taxable income/loss until a later year. In order to maintain its qualification as a REIT, the Company is generally required (among other things) to annually distribute dividends to its stockholders in an amount at least equal to 90% of the Company's REIT taxable income. Additionally, as a REIT, the Company may be subject to a federal excise tax if it distributes less than 85% of its REIT taxable income by the end of the calendar year. Accordingly, the Company's dividends are generally based on REIT taxable income, as determined for federal income tax purposes, as opposed to its net income computed in accordance with GAAP.Dividends are paid if, when, and as declared by the Company's Board of Directors. As described above, a REIT may be subject to a federal excise tax if it distributes less than 85% of its REIT taxable income by the end of a calendar year.In calculating the amount of excise tax payable in a given year, if any, Bimini Capital reduces REIT taxable income by distributions made to stockholders in the form of dividends and/or net operating losses (“NOL’s”) carried-over from prior years, to the extent any are available.Since income subject to excise tax is REIT taxable income after deducting qualifying dividends and the application of NOL’s (in that order), a REIT may avoid excise taxes solely by application of available NOL’s without paying qualifying dividends to stockholders.Because Bimini Capital had a $13.8 million NOL’s as of December 31, 2012, in the future it could avoid excise taxes by applying such NOL’s against REIT taxable income without making any distributions to stockholders.Further, the REIT could avoid the obligation to pay excise taxes through a combination of qualifying dividends and the application of NOL’s.In any case, future distributions to stockholders may be less than REIT taxable income until the existing NOL’s are consumed. Book Value Per Share The Company's Book Value Per Share at March 31, 2013 was $0.10. Book Value Per Share is regularly used as a valuation metric by various equity analysts that follow the Company and may be deemed a non-GAAP financial measure pursuant to Regulation G. The Company computes Book Value Per Share by dividing total stockholders' equity by the total number of shares outstanding of the Company's Class A Common Stock. At March 31, 2013, the Company's consolidated equity was $36.4 million inclusive of noncontrolling interests of $35.4 million, with 10,633,116 Class A Common shares outstanding. -MORE- Management Commentary Commenting on the Company's first quarter results, Robert E. Cauley, Chairman and Chief Executive Officer, said, “The first quarter of 2013 hopefully represented a turning point for Bimini.We were able to complete the IPO of Orchid in February and bring needed additional assets under management as a result.Orchid’s Board may look toraise additional capital at Orchid when and if the opportunity arises.We will continue to run the portfolio of Orchid as we have in the past, and as we have with Bimini’s portfolio as well.As for the market, conditions remain difficult.The economies of both the US and Europe continue to struggle to grow and generate needed jobs.Until they do central banks, including that of Japan, will continue to do all they can to keep interest rates down. In the US, we have the added influence of the Federal Reserve which has been buying $40 billion of Agency MBS a month since last September.The government’s HARP program has been extended for another two years and has proven to be very successful.The flip side is that refinancing activity on most higher coupon mortgages remains elevated.We have been able to avoid high prepayments on our pass-through portfolio and hopefully will continue to manage do so without paying high premiums for the securities that provide this protection.Our structured portfolio is out of necessity exposed to high prepayments since we look for these securities for outperformance when and if rates rise, especially if rates were to rise materially, since our pass-through portfolio would be exposed. We will continue to manage the portfolios in this fashion until the environment changes.” Mr. Cauley continued, “We are hopeful the steps taken to get Orchid Island Capital off the ground will be worth the time and resources incurred to do so.We are also hopeful we have laid the groundwork for Bimini to take the next step in its recovery from the effects of the financial crisis and our unfortunate experience with our former mortgage company.” -MORE- 1 Summarized Financial Statements The following is a summarized presentation of the unaudited consolidated balance sheets as of March 31, 2013, andDecember 31, 2012, and the unaudited consolidated statements of operations for the calendar quarters ended March 31, 2013 and March 31, 2012.Amounts presented are subject to change. BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED BALANCE SHEETS ($ in thousands, except per share amounts) 3/31/2013 12/31/2012 % Change ASSETS Mortgage-backed securities $ $ % Cash equivalents and restricted cash )% Accrued interest receivable % Retained interests % Other assets )% Total Assets $ $ % LIABILITIES AND EQUITY Repurchase agreements $ $ % Junior subordinated notes - Other liabilities )% Total Liabilities % Stockholders' equity )% Noncontrolling interests - - Total Equity % Total Liabilities and Equity $ $ % Class A Common Shares outstanding Book value per share $ $ -MORE- BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) For the calendar quarter ended 3/31/2013 12/31/2012 % Change 3/31/2012 % Change Interest income $ $ % $ % Interest expense ) ) )% ) )% Net interest income, before interest on junior subordinated notes % % Interest expense on junior subordinated notes ) ) % ) % Net interest income % % Losses ) ) % ) )% Net portfolio income (deficiency) ) % )% Other income % % Expenses ) ) )% ) )% Net (loss) income $ ) $ ) )% $ )% Net income attributed to noncontrolling interests - - Net income attributed to Bimini Capital Management, Inc. ) ) )% )% Basic and Diluted Net (loss) income Per Share of: CLASS A COMMON STOCK $ ) $ ) $ CLASS B COMMON STOCK $ ) $ ) $ -MORE- Summarized Parent-Only Financial Statements The following is a summarized presentation of the unaudited balance sheets as of March 31, 2013, andDecember 31, 2012, and the unaudited quarterly results of operations for the calendar quarters ended March 31, 2013 and March 31, 2012.In the Parent-Only financial statements, the investment in subsidiaries is stated at cost plus equity in undistributed earnings of subsidiaries since the original date of the Parent’s investments.The Parent’s share of net income of its unconsolidated subsidiaries is included in the income using the equity method.Parent-Only financial statements are not considered a valid substitute for consolidated financial statements under U.S. GAAP and therefore should be read in conjunction with the Company’s Consolidated Financial Statements.Amounts presented are subject to change. BIMINI CAPITAL MANAGEMENT, INC. BALANCE SHEETS (PARENT-ONLY) ($ in thousands) 3/31/2013 12/31/2012 % Change ASSETS Mortgage-backed securities $ $ )% Cash equivalents and restricted cash )% Accrued interest receivable )% Investment in subsidiaries and due from subsidiaries % Other assets % Total Assets $ $ )% LIABILITIES AND STOCKHOLDERS' EQUITY Repurchase agreements $ $ )% Junior subordinated notes - Other liabilities )% Total Liabilities )% Stockholders' Equity )% Total Liabilities and Stockholders' Equity $ $ )% -MORE- BIMINI CAPITAL MANAGEMENT, INC. STATEMENTS OF OPERATIONS (Parent-Only) (in thousands) For the calendar quarter ended 3/31/2013 12/31/2012 % Change 3/31/2012 % Change Interest income $ $ )% $ )% Interest expense ) ) % ) )% Net interest income, before interest on junior subordinated notes 68 )% )% Interest expense on junior subordinated notes ) ) % ) % Net interest income ) ) )% )% Portfolio losses ) ) % ) % Net portfolio loss ) ) )% ) )% Equity in earnings (losses) of subsidiaries ) ) )% )% Other income 35 64 )% 59 )% Expenses ) ) )% ) )% Net (loss) income $ ) $ ) )% $ )% Consolidated Parent-Only Three Months Ended Three Months Ended Key Balance Sheet Metrics March 31, 2013 March 31, 2012 March 31, 2013 March 31, 2012 Average MBS $ Average repurchase agreements Average stockholders' equity Key Performance Metrics Average yield on MBS % Average cost of funds % Average economic cost of funds % Average interest rate spread % Average economic interest rate spread % About Bimini Capital Management, Inc. Bimini Capital Management, Inc. is a REIT that invests primarily in, but is not limited to, residential mortgage-related securities issued by the Federal National Mortgage Association (Fannie Mae), the Federal Home Loan Mortgage Corporation (Freddie Mac) and the Government National Mortgage Association (Ginnie Mae). Its objective is to earn returns on the spread between the yield on its assets and its costs, including the interest expense on the funds it borrows. -MORE- Forward Looking Statements Statements herein relating to matters that are not historical facts are forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The reader is cautioned that such forward-looking statements are based on information available at the time and on management's good faith belief with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in such forward-looking statements. Important factors that could cause such differences are described in Bimini Capital Management, Inc.'s filings with the Securities and Exchange Commission, including Bimini Capital Management, Inc.'s most recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q. Bimini Capital Management, Inc. assumes no obligation to update forward-looking statements to reflect subsequent results, changes in assumptions or changes in other factors affecting forward-looking statements. Earnings Conference Call Details An earnings conference call and live audio webcast will be hosted Wednesday, May 15, 2013, at 10:00 AM ET. The conference call may be accessed by dialing toll free (877) 341-5668.International callers dial (224) 357-2205.The conference passcode is 64380557.A live audio webcast of the conference call can be accessed via the investor relations section of the Company’s website at www.biminicapital.com , and an audio archive of the webcast will be available for approximately one year. CONTACT: Bimini Capital Management, Inc. Robert E. Cauley, 772-231-1400 Chairman and Chief Executive Officer www.biminicapital.com
